Title: To Thomas Jefferson from Pierre Castaing, 30 June 1786
From: Castaing, Pierre
To: Jefferson, Thomas



Monsieur
A l’hotel d angleterre pres JacobinsA Bordeaux ce 30 Juin 1786.

Lorsque Je partis de L’amerique, Il y a pres de deux ans, Monsieur le general Gates M’honnora d’une lettre pour votre Excellence, laquelle J’ai differé de vous faire parvenir par le desir que J’avois d’avoir l’honneur de vous la presenter Moy-Même; Mes esperances Sont vaines, et Je suis a present sur mon depart pour Saint Domingue.
Monsieur Du Portail, et Monsieur le Chr. de la Luzerne, M’honnorent de leur recommandations pour ce pays la; Puis-je me flatter que votre Excellence voudra bien m’honnorer de la Sienne; Les faveurs que J’ai reçue de Messieurs les ameriquains lorsque J’avois l’honneur de les Servir Me Soumettent deja a de grandes Obligations, et Je M’estime heureux d’avoir de mon Mieux donné des preuves de Mon Zel dans une révolution aussi mémorable que Celle de l’independence de L’Amerique.
Je ne Cesse de faire des Voeux pour leur prosperité et de desirer les Occasions de leur prouver ma reconnoissance.
J’ay l’honneur d’etre avec le plus profond Respect Monsieur Votre Tres humble et Tres obeissant Serviteur,

Castaing

